        CASE 0:18-cr-00150-DWF-HB Doc. 229 Filed 09/29/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA
                            Criminal No. 18-150 (dwf/HB)


 UNITED STATES OF AMERICA,                    )
                                              )
                      Plaintiff,              )
                                              )
        v.                                    )    MOTIONS IN LIMINE NOS. 1-5
                                              )
 MICHAEL HARI,                                )
                                              )
                      Defendant.              )



       The United States of America by and through its attorneys, Erica H. MacDonald,

United States Attorney for the District of Minnesota, and Assistant United States Attorneys

Julie Allyn, Allison Ethen, and John Docherty, hereby make the following Motions in

Limine regarding the above-entitled matter.

       1.     Precluding the defense, in the presence of the jury, from offering or referring

to in any way, hearsay statements of the defendant.

       2.     To sequester potential witnesses, with the exception of the case agents.

       3.     Precluding the defense, in the presence of the jury, from referring to the

potential penalty the defendant faces if convicted of the crimes alleged in the Indictment.

       4.     Limiting defense cross-examination of any witness regarding prior bad acts

or convictions of the witness to only those matters which are permitted under Federal Rules

of Evidence 608 and 609 and precluding the defendant from referring to any alleged prior

bad act or conviction of a witness in the presence of the jury until the court has determined
        CASE 0:18-cr-00150-DWF-HB Doc. 229 Filed 09/29/20 Page 2 of 2




the propriety of the proposed cross-examination or the admissibility of the proffered

evidence.

      5.     Requiring the defense to make any dispositive motion, other than a motion

under Fed. R. Crim. P. 29, before jeopardy attaches with the swearing of the jury, as

required by Fed. R. Crim. P. 12.

Dated: September 29, 2020                     Respectfully Submitted,

                                              ERICA H. MacDOLAND
                                              United States Attorney

                                              /s/ Julie E. Allyn

                                              BY: JULIE E. ALLYN
                                              Assistant United States Attorney
                                              Atty. Reg. No. 256511

                                              JOHN DOCHERTY
                                              Assistant United States Attorney
                                              Atty. Reg. No. 017516X

                                              ALLISON ETHEN
                                              Assistant United States Attorney
                                              Atty. Reg. No. 0395353




                                          2
